APPENDIX A
pro se



         see Davis v. Geithner
                                  et seq




See Davis v. Geithner
                        et seq.            et seq.
             et seq.
                  Id.




Id.




      See Davis
                                           id.

      id.

                   id.

            id.

             id.

                               id.

                  id.

                                           id.



id.




                                     id.

                        id.

                                     id.

                         id.
                   id.


 id.


 id.


                                        id.


            id.

                  id.




  Id.



      Id.                       Davis




id.


                                    id.


                        id.

                          id.
                                      id.



                              id.


id.


            id.

                               id.




                                                  id.




                                id.

                                                        id.



                  id.


      id.


                                            id.


                        id.
                                            e.g.




                                                       et seq.

                                                               et seq.




                                                   See, e.g.




                                                     See, e.g. Arbitraje Casa de
Cambio, S.A. de C.V. v. U.S. Postal Serv.
pro se
                          Id.




       Neal v. Kelly




Neal                   pro se
            Id.

                  Id.




      Id.

Id.
      Id.




id.
      id.




Id.
      Id.

                   Id.




                    Id.




            Id.



             Id.




Id.
                  Id.




Id.




      Id.

                        Id.




            Id.
Id.




                        Id.

                                        Id.



      a.   Vacancy 2002-075-AJC




                                  Id.
                                         Id.



      b.    Vacancy 2003-007-AJC




                      Id.



                                   Id.



      Id.




Id.
      c.   Vacancy 2004-004-LJH




                                        Id.



Id.



                                  Id.



                            Id.
Id.



                                  Id.




      d.   Vacancy 2005-043-RYM




               id.
Id.

                        Id.

            Id.



      Id.




                  Id.
  Weingarten v. N.L.R.B.




                                                   Steele v. Schafer

                 Anderson v. Liberty Lobby, Inc.



Celotex Corp. v. Catrett
                             Id.




                         Grosdidier v. Broad. Bd. of Governors




                                   Anderson



                                          Laningham v. U.S. Navy

                       Anderson




                       Anderson




Barnett v. PA Consulting Grp., Inc.
        Kronemann v. Donovan



                                                         Id.




                  Nurriddin v. Bolden

                                                                                        Id.



            Id.




                                                           McDonnell Douglas Corporation v.

Green                    See Holcomb v. Powell



         McDonnell Douglas




                       See, e.g. Nichols v. Billington
aff'd                                               see also Augustus v. Locke

                                                  prima facie




                         Rochon v. Gonzales




                                              Jones v. Bernanke




                                                                             Baird

v. Gotbaum                                      Douglas v. Donovan




                                                                   Id.

             Forkkio v. Powell

                                                       Russell v. Principi



                             Douglas
                                                                                Baird

                Burlington N. & Santa Fe Ry. Co. v. White




                                 and should not

                    Brady v. Office of Sergeant at Arms

Brady



          Id.

                                   Brady

                                                          See, e.g., Baloch v. Kempthorne




        Brady

        Brady

                                      prima facie
                 Hamilton v. Geithner

            Aka v. Wash. Hosp. Ctr.                                          en banc

cf. Brady




                                                                                 Brady



                                                                            Holbrook v.

Reno                                        Neuren v. Adduci, Mastriani, Meeks & Schill




                          Id. see also Phillips v. Holladay Prop. Servs., Inc.




                          in all respects                 Mitchell v. Toledo Hosp.




                        See Nurriddin v. Goldin
Brady

                                                                   Desmond

v. Mukasey                        Burdine



                                                                  Brady




                                                     Barbour v. Browner

                        Dale v. Chicago Tribune Co.




                      Milton v. Weinberger




             Baloch         Harris v. Forklift Sys., Inc.




                                                            Id.
Peters v. District of Columbia                                                                 Oncale v.

Sundowner Offshore Servs., Inc.

                                                     See, e.g. Hussain v. Nicholson




                                                                                              Harris



                                                                                                       Id.



                                                                                 Faragher v. City of Boca

Raton

                Id.



                                                                                         Lewis v. District

of Columbia                                               Brewer v. Holder




                                            Bergbauer v. Mabus


                                                        See Burrell v. Shepard

                                                                 Bergbauer

         Burlington N. & Santa Fe Ry. Co. v. White
Brooks v. Grundmann                                  Oncale




        See Ware v. Hyatt Corp.




                                                              Toomer

                          Faison v. Vance-Cooks

Mason v. Geithner



                                     Faison




                                  Baird v. Gotbaum
See, e.g.




Inc.                                     aff'd



                                Convertino v. U.S. Dept. of Justice



                                                  Id



             Id

                                                  Id.



                                                           Id

                                                                         Convertino

Jeffries v. Lynch                                       motion for relief from judgment denied

sub nom. Jeffries v. Sessions
                                             Estate of Parsons v.

Palestinian Auth.                    Maduforo v. Urban Serv. Sys.

Corp.                     see also Morales v. Humphrey




                                             Convertino




                    Id.

Convertino

                                                         cf. Richie v.

Vilsack                         Convertino




                                     Convertino




                                                     Convertino
                               Carpenter




Fund v. Castle Hill Health Care Providers, LLC

                  see also Butler v. Ashcroft




                               See Alexander v. FBI
                              Holbrook




                            Toomer

Phillips




Berkeley v. Home Ins. Co.

                                     Convertino
                                Id.




                                                        Id.

                                              See, e.g. Wagener v. SBC



        see also, e.g. Machinery Solutions, Inc. v. Doosan Infracore Am.

Corp.




                                                               See, e.g.




                               Convertino
             See, e.g. Wagener



Convertino




             Davis
                                                                             Id.



                                                                       Id.




                                                           See, e.g., Nurriddin v.
Bolden

                            see also Walker v. District of Columbia

                                                         Winston & Strawn, LLP
v. McLean


                                                                                   Id.
                                      Winston & Strawn



         Winston & Strawn
                          a.      Exhaustion



                                        See, e.g. Payne v. Salazar

see also, e.g. Koch v. Walter




             Tapp v. Washington Metro. Area Transit Auth.

see also Briscoe v. Costco Wholesale Corp.




                                                               Winston & Strawn




                                                                                          see also Rojas-Vega
v. U.S. Immigration and Customs Enforcement
Winston & Strawn

                                                                                                     Winston
& Strawn See, e.g., Menoken v. Lipnic                                       reconsideration denied

               Walker                                   Johnson v. District of Columbia




                                                                                                          See,
e.g. Nessar v. District of Columbia
                                                                              see also Savage v. Scales
Ndondji v. InterPark Inc.                                   Mount v. Johnson




    See, e.g. Carter-Frost v. District of Columbia




                  Francis v. District of Columbia




                                            See, e.g.




                               see, e.g. Carter v. Carson
           Koch




                                                   Johnson v.

Peterson          see also Fernandez v. Chertoff
                        Johnson Koch




                                                                                  see

also




of the Air Force ex rel. Aldridge




                                                                            see
                                                 see Johnson v. Peterson,
                                    Alexander v. Gardner-Denver Co.
                                                                    Koch




                                                  Guerra v. Cuomo

                         Bonner v. Merit Systems Protection Bd.

                        Facha v. Cisneros                                  see

also Smith v. Jackson
                      Unscrambling Federal Merit Protection

cited in Maddox v. Runyon




                                                        See, e.g. Tapp

Briscoe                         Mount




              See, e.g. Carter-Frost




                 Francis v. District of Columbia




                See, e.g.
Id.
See Carter-Frost




                   Id.
         see, e.g. Koch




                                               See, e.g. Tucker v. Def.

Mapping Agency Hydrographic/Topographic Ctr.
                See

compare               with




          See




   See
                    See




                                                                                   See,

e.g. Carter-Frost




                                                                    See, e.g. Mount



                          b.      Materially Adverse Consequences




                                                                     Baird



                                                                     Id.




                                                                               See, e.g.
Turgeon v. Fed. Labor Relations Auth.
any   prima facie
                                                       Id.



                                        See, e.g. Toomer



                                                                    See

Wade v. District of Columbia




         see also, e.g. Walker v. Wash. Metro. Area Transit Auth.
                               See, e.g. Walker v. Mattis




                   See, e.g. Arafi v. Mandarin Oriental




See, e.g. Alford v. Defense Intelligence Agency
Burlington N.




                                                                       Id.

Broderick v. Donaldson




                         Carter-Frost                                         King v.

Holder                                  see also Zelaya v. UNICCO Serv. Co.
                                           See, e.g. Wade




                                                            See Tridico v.

District of Columbia




Sims v. District of Columbia

                                  Alford




                 Sewell v. Chao
                               See, e.g., Sims v. District of Columbia




                                                                                   See,

e.g. Baloch

                                                Wade




              c.   Intentional Discrimination




                                                               See, e.g. Nichols

                      Augustus v. Locke
        Toomer                                 Phillips




                 Huckstep v. Washington Metro. Area Transit

Auth.




                                                  Id.
                                                            Wheeler

v. Georgetown Univ. Hosp.




         See, e.g. Huckstep




                                                                  id.



                              id.




                                    see also Montgomery v. Chao
Waterhouse v. District of Columbia   Johnson v. Dong

Moon Joo




                                           Holmes v.

Branch Banking & Tr. Co.

         see also Carter-Frost
          id.

  id.                       id.

id.




                                  See, e.g. Carter-Frost




                                                           Id.




        Marshall v. James
                                                 Evans v. Sibelius




                                                       id.




                 id.

                                     significantly

                       Grosdidier                                            Adeyemi

v. District of Columbia




Mount v. Johnson                                                     aff'd

                               Aka
                                            Thompson v. McDonald

                        Hamilton v. Geithner




                  Raymond v. Architect of the Capitol

        Hyson v. Architect of the Capitol




      Thompson                                  Aka




                                                           y       See

Warner v. Vance-Cooks




                         Cf. Thompson




                                                                   See,

e.g. Nurriddin
                                     Thompson

Kilby-Robb v. Duncan




                                       Oliver-Simon v. Nicholson




                             infra




                       id.

          id.
                                                                                see also Murray v.

Gilmore




                       d.      Retaliation




                                                      Burlington                        Jones




Cones v. Shalala



                        Clark County Sch. Dist. v. Breeden

Richmond v. ONEOK, Inc.                                            see also Lawson v. Sessions




                            Greer v. Bd. of Trustees of Univ. of D.C.

                   Allen v. Napolitano
          Farzam v. Shell




                Id.




      Carter-Frost




Id.
                                                                     See,

e.g. Gilbert v. Napolitano




                              see also Mason v. Geithner




                                                 See, e.g. Gilbert




            Robbins v. District of Columbia
                   id.




                                     id.


                               id.

                         id.




See, e.g. Lawson
                                      Zelaya




                 Brown v. Mills




                                  See, e.g. Porter v. Shah




        Warner




Cf. Thompson
Baloch

                                See Faragher



         See Ware




                    See Baird




                                Id.
      id.




id.




            id.


      id.
                 Baloch




                                                               Bowden v. Clough




                 Mason

        see also Toomer




                                                         Chaple v. Johnson

                                      Baloch v. Norton




Herbert v. Architect of the Capitol
                       Tucker v. Howard Univ. Hosp.                      Graves v.
District of Columbia
                                                                            See, e.g.

Rattigan v. Gonzales




                                                        Id.




                                     Dudley v. Washington Metro. Area Transit Auth.

                                    see also Smith v. De Novo Legal, LLC



             Kelley v. Billington



                                                                Lester v. Natsios
                              Marshall v. James

                                R.R. Passenger Corp. v. Morgan




Jones v. UPS Ground Freight



                                  Toomer
                                              cf. Burkes v. Holder




                                        Id.




See, e.g. Williams v. Phillips 66 Co.
        See, e.g. Sewell v. Chao




                          See, e.g. Bergbauer

                                                                                Vasquez-Mills

v. District of Columbia

                                                                            Gleken v. DCCC




                                                See, e.g. Jones




                                                    Kemp v. CSX Transp., Inc.
                               id.




          See, e.g. Hopkins v. Balt. Gas & Elec. Co.



           see also, e.g. Stewart v. Evans

Hopkins                                           Nurriddin v. Bolden



                                     Rattigan
see




              See, e.g., Lawrence v. Lew




      Id.

                          pro se



            pro se



                                   Hedrick v.
FBI

            Erickson v. Pardus                          see also MacLeod v.



                                                                    pro se




                   Thompson v. Veterans Canteen Serv.

                                        pro se




      id.

                                  id.
                                             Toomer




                                       Id.

                                 Id.




            Lawrence



See, e.g.



id.           Jackson v. Beech
            a.         Claims Based on Conduct Occurring Between December 2003 and January
                       2006




                                            id.                               id.

                                                                  id.

                                                    id.

      id.

id.

                       id.                                              id.



                                              id.

                 id.                                        id.

id.                                                   id.

                 id.
             see also id.




b.     Other Claims Unrelated to Plain




     id.                                 id.
                                                                           id.

                                                                     id.

                                                        id.

                                                              id.

                                                 id.

        id.                                                         id.




                                                       See                       supra




                 See id.



                   See         supra see also Carter-Frost




                                                              See

supra see also, e.g. Tridico
                       Sims




         See Breeden




           id.

                              See, e.g. Mount




                                                See, e.g.

Carter




                 Id.
                                See, e.g. Koch




                                                         N.L.R.B. v.

Weingarten




             id.



                                                   id.

                                            id.



                   id.

                                      Weingarten

                          Id.




      Delaney v. LaHood
                                                                          Id.



                                                                    Id.

                                                                                Id.



                            Id.



                Id.




                      Id.                                           Id.




whether the grievance has raised an issue of discrimination   Id.
           See, e.g. Carter




Corr.




           Pignato v. Am. Trans Air, Inc.                quoted in Fischbach




        Weingarten




             Johnson v. Lehman



                                                                  Fischbach

                                            Weingarten
                                              Pignato   see

also Robinson Red Coats, Inc.




           See, e.g. Lawson




                                See   supra
             per se



                  Greer v. Paulson                     Greer




                          Id.




                                     Slate v. Pub. Defendant Serv.

of D.C.




          Slate
See, e.g. Ware v. Hyatt Corp.




                   Mason
See Thomas v. Arn